Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Sandor on 1/25/2021.

The application has been amended as follows: 
Claims 1, 2, 11 and 12 are to amended as follows:
1.            (Currently Amended) A device comprising:                a host device comprising a host processor and a group of volatile memory cells; and                a storage system comprising a memory controller and a group of non-volatile memory cells, the storage system separate from the host processor and the group of volatile memory cells of the host device, the storage system configured to store data received from the host device;
wherein the host processor is configured to:                identify and tag a first group of data in the group of volatile memory cells of the host device, the first group of tagged data to be written to contiguous physical locations of the storage system and maintained at contiguous physical locations by the storage system while the first group of tagged data remains stored on the storage system; and                write the first group of tagged data to the storage system; [[and]]                wherein the memory controller of the storage system, separate from the host processor and the group of volatile memory cells, is configured to control operations on the group of non-volatile memory cells and manage operations on the storage system, and
wherein to identify and tag the first group of data comprises to identify and tag a first group of inactive data in the group of volatile memory cells of the host device.

2.            (Currently Amended) The device of claim 1, wherein the host processor is configured to:                assemble  comprising the first group of tagged data;
 and                when the amount of inactive data in the offload unit reaches a threshold, write the offload unit of inactive data to the group of non-volatile memory cells of the storage system.

11.          (Currently Amended) A method comprising:                identifying and tagging, using a host processor of a host device of a device, a first group of data in a group of volatile memory cells of the host device, the first group of tagged data to be written to contiguous physical locations of a storage system of the device and maintained at contiguous physical locations by the storage system while the first group of tagged data remains stored on the storage system, the storage system comprising a memory controller and a group of non-volatile memory cells, the storage system separate from the host processor and the group of volatile memory cells of the host device, the storage system configured to store data received from the host device;                 writing the first group of tagged data to the storage system; and                controlling operations on the group of non-volatile memory cells and managing operations on the storage device using the memory controller of the storage system, separate from the host processor of the host device,
wherein identifying and tagging the first group of data comprises identifying and tagging a first group of inactive data in the group of volatile memory cells of the host device.

12.          (Currently Amended) The method of claim 11, comprising:                assembling  comprising the first group of tagged data; 
 and                when the amount of inactive data in the offload unit reaches a threshold, writing the offload unit of inactive data to the group of non-volatile memory cells of the storage system.

The remaining claims are as presented in the claim amendments dated 1/18/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicant’s arguments in combination with the claim amendments have overcome the current claim rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136